 


109 HRES 359 IH: Expressing the condolences of the House of Representatives to the victims, their families and friends, and the people of the United Kingdom for the loss suffered during the terrorist attacks in London on July 7, 2005.
U.S. House of Representatives
2005-07-12
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
IV 
109th CONGRESS
1st Session
H. RES. 359 
IN THE HOUSE OF REPRESENTATIVES 
 
July 12, 2005 
Mr. Price of Georgia submitted the following resolution; which was referred to the Committee on International Relations
 
RESOLUTION 
Expressing the condolences of the House of Representatives to the victims, their families and friends, and the people of the United Kingdom for the loss suffered during the terrorist attacks in London on July 7, 2005. 
 
Whereas on July 7, 2005, the United Kingdom suffered unconscionable terrorist attacks with four coordinated deadly explosions occurring in different locations in London; 
Whereas the terrorist attacks took place during the morning rush hour on commuter trains and a bus clearly targeting innocent civilians on their way to work; 
Whereas more than 50 individuals were killed and more than 700 individuals were injured in the terrorist attacks; 
Whereas these acts of murder and mayhem were cowardly and brutal manifestations of terrorism; 
Whereas these terrorist attacks on the United Kingdom pose a threat to the regional peace and the security of Europe and the civilized world; 
Whereas the United States and the United Kingdom have a longstanding, strong, and enduring friendship; 
Whereas the United States and the United Kingdom are allied in shared values and a common interest in building a stable, peaceful, prosperous, and free world; 
Whereas the United States and the United Kingdom are equally committed to the continued strengthening of cooperation between the United States and Europe; 
Whereas the Government of the United Kingdom immediately and unequivocally condemned the terrorist attacks that occurred on July 7, 2005, and has vowed to bring the perpetrators of these attacks to justice; and 
Whereas terrorism must be condemned in the strongest terms whenever and wherever it occurs: Now, therefore, be it 
 
That the House of Representatives— 
(1)condemns in the strongest possible terms the terrorist attacks in London that occurred on July 7, 2005; 
(2)expresses its deepest condolences to the victims, their families and friends, and the people of the United Kingdom for the loss suffered during these terrorist attacks; 
(3)expresses its sympathies to the individuals injured in the attacks and conveys its hope for the rapid and complete recovery of all such injured individuals; and 
(4)calls on the President to provide to the Government of the United Kingdom expert assistance for investigation of these terrorist attacks and to work together with our ally, the United Kingdom, to bring to justice the perpetrators of these and other terrorist attacks. 
 
